EXHIBIT 4.3 DIME COMMUNITY BANCSHARES, INC. TO …………… Trustee Indenture Dated as of …………… SUBORDINATED DEBT SECURITIES TABLE OF CONTENTS PAGE PARTIES 1 RECITALS OF THE COMPANY 1 ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions. 1 Act 2 Affiliate; control 2 Authenticating Agent 2 Board of Directors 2 Board Resolution 2 Business Day 2 Commission 2 Company 2 Company Request; Company Order 2 Corporate Trust Office 2 corporation 3 Covenant Defeasance 3 Defaulted Interest 3 Defeasance 3 Depositary 3 Event of Default 3 Exchange Act 3 Expiration Date 3 Global Security 3 Holder 3 Indenture 3 interest 3 Interest Payment Date 3 Investment Company Act 3 Maturity 3 Notice of Default 4 Officers’ Certificate 4 Opinion of Counsel 4 Original Issue Discount Security 4 Outstanding 4 PAGE Paying Agent 5 Person 5 Place of Payment 5 Predecessor Security 5 Redemption Date 5 Redemption Price 5 Regular Record Date 6 Securities 6 Securities Act 6 Security Register; Security Registrar 6 Senior Indebtedness 6 Special Record Date 6 Stated Maturity 6 Subordinated Provisions 6 Subsidiary 6 Trust Indenture Act 6 Trustee 6 U.S. Government Obligation 7 Vice President 7 SECTION 102. Compliance Certificates and Opinions. 7 SECTION 103. Form of Documents Delivered to Trustee. 7 SECTION 104. Acts of Holders; Record Dates. 8 SECTION 105. Notices, Etc., to Trustee and Company. 10 SECTION 106. Notice to Holders; Waiver. 10 SECTION 107. Conflict with Trust Indenture Act. 11 SECTION 108. Effect of Headings and Table of Contents. 11 SECTION 109. Successors and Assigns. 11 SECTION 110. Separability Clause. 11 SECTION 111. Benefits of Indenture. 11 SECTION 112. Governing Law. 11 SECTION 113. Legal Holidays. 11 ARTICLE TWO SECURITY FORMS SECTION 201. Forms Generally. 12 SECTION 202. Form of Face of Security. 12 SECTION 203. Form of Reverse of Security. 14 SECTION 204. Form of Legend for Global Securities. 17 SECTION 205. Form of Trustee’s Certificate of Authentication. 18 ARTICLE THREE THE SECURITIES SECTION 301. Amount Unlimited; Issuable in Series. 18 SECTION 302. Denominations. 21 SECTION 303. Execution, Authentication, Delivery and Dating. 21 ii PAGE SECTION 304. Temporary Securities. 22 SECTION 305. Registration, Registration of Transfer and Exchange. 23 SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities. 24 SECTION 307. Payment of Interest; Interest Rights Preserved. 25 SECTION 308. Persons Deemed Owners. 26 SECTION 309. Cancellation. 27 SECTION 310. Computation of Interest. 27 SECTION 311. CUSIP 27 ARTICLE FOUR SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Indenture. 27 SECTION 402. Application of Trust Money. 28 ARTICLE FIVE REMEDIES SECTION 501. Events of Default. 29 SECTION 502. Acceleration of Maturity; Rescission and Annulment. 31 SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee. 32 SECTION 504. Trustee May File Proofs of Claim. 33 SECTION 505. Trustee May Enforce Claims Without Possession of Securities. 33 SECTION 506. Application of Money Collected. 33 SECTION 507. Limitation on Suits. 34 SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and Interest. 34 SECTION 509. Restoration of Rights and Remedies. 35 SECTION 510. Rights and Remedies Cumulative. 35 SECTION 511. Delay or Omission Not Waiver. 35 SECTION 512. Control by Holders. 35 SECTION 513. Waiver of Past Defaults. 36 SECTION 514. Undertaking for Costs. 36 SECTION 515. Waiver of Usury, Stay or Extension Laws. 36 ARTICLE SIX THE TRUSTEE SECTION 601. Certain Duties and Responsibilities. 36 SECTION 602. Notice of Defaults. 37 SECTION 603. Certain Rights of Trustee. 37 SECTION 604. Not Responsible for Recitals or Issuance of Securities. 38 SECTION 605. May Hold Securities. 38 SECTION 606. Money Held in Trust. 38 SECTION 607. Compensation and Reimbursement. 38 SECTION 608. Conflicting Interests. 39 SECTION 609. Corporate Trustee Required; Eligibility. 39 iii PAGE SECTION 610. Resignation and Removal; Appointment of Successor. 39 SECTION 611. Acceptance of Appointment by Successor. 41 SECTION 612. Merger, Conversion, Consolidation or Succession to Business. 42 SECTION 613. Preferential Collection of Claims Against Company. 42 SECTION 614. Appointment of Authenticating Agent. 42 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY SECTION 701. Company to Furnish Trustee Names and Addresses of Holders. 44 SECTION 702. Preservation of Information; Communications to Holders. 44 SECTION 703. Reports by Trustee. 45 SECTION 704. Reports by Company. 45 ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE SECTION 801. Company May Consolidate, Etc., Only on Certain Terms. 45 SECTION 802. Successor Substituted. 46 ARTICLE NINE SUPPLEMENTAL INDENTURES SECTION 901. Supplemental Indentures Without Consent of Holders. 46 SECTION 902. Supplemental Indentures With Consent of Holders. 47 SECTION 903. Execution of Supplemental Indentures. 48 SECTION 904. Effect of Supplemental Indentures. 49 SECTION 905. Conformity with Trust Indenture Act. 49 SECTION 906. Reference in Securities to Supplemental Indentures. 49 SECTION 907. Subordinated Unimpaired ARTICLE TEN COVENANTS SECTION 1001. Payment of Principal, Premium and Interest. 49 SECTION 1002. Maintenance of Office or Agency. 49 SECTION 1003. Money for Securities Payments to Be Held in Trust. 50 SECTION 1004. Statement by Officers as to Default. 51 SECTION 1005. Existence. 51 SECTION 1006. Maintenance of Properties. 51 SECTION 1007. Payment of Taxes and Other Claims. 52 SECTION 1008. Waiver of Certain Covenants. 52 ARTICLE ELEVEN REDEMPTION OF SECURITIES iv PAGE SECTION 1101. Applicability of Article. 52 SECTION 1102. Election to Redeem; Notice to Trustee. 52 SECTION 1103. Selection by Trustee of Securities to Be Redeemed. 53 SECTION 1104. Notice of Redemption. 54 SECTION 1105. Deposit of Redemption Price. 54 SECTION 1106. Securities Payable on Redemption Date. 54 SECTION 1107. Securities Redeemed in Part. 55 ARTICLE TWELVE SINKING FUNDS SECTION 1201. Applicability of Article. 55 SECTION 1202. Satisfaction of Sinking Fund Payments with Securities. 55 SECTION 1203. Redemption of Securities for Sinking Fund. 56 ARTICLE THIRTEEN DEFEASANCE AND COVENANT DEFEASANCE SECTION 1301. Company’s Option to Effect Defeasance or Covenant Defeasance. 56 SECTION 1302. Defeasance and Discharge. 56 SECTION 1303. Covenant Defeasance. 57 SECTION 1304. Conditions to Defeasance or Covenant Defeasance. 57 SECTION 1305. Deposited Money and U.S. Government Obligations to Be Held in Trust; Miscellaneous Provisions. 59 SECTION 1306. Reinstatement. 60 SECTION 1307.
